Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 13 are allowable. Claims 10-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-III, as set forth in the Office action mailed on 05/03/2022, is hereby withdrawn and claims 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-12:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first and second regions of type Ill-V material form polarization charges on either side of the first interface, and wherein the semiconductor substrate comprises a vertically varying dopant concentration of deep energy acceptor dopant atoms that is locally increased at the first interface”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 13-15:  The primary reason for the allowance of the claims is the inclusion of the limitation “a first interface in the semiconductor substrate below the two-dimensional charge carrier gas channel between first and second regions of type III- V material which form polarization charges on either side of the first interface, and wherein the semiconductor substrate comprises a vertically varying dopant concentration of deep energy acceptor dopant atoms that is configured to compensate for negative polarization charges at the first interface”, in all of the claims in combination with the remaining features of independent claim 13.
Chen et al. (US 2020/0075314) teach a semiconductor substrate comprising a barrier region (Fig. 1, element 112), a channel layer (Fig. 1, element 110) that is disposed below the barrier region, the channel layer forming a heterojunction with the barrier region such that a two-dimensional charge carrier gas channel (Fig. 1, element 116, paragraph 0023) is disposed in the channel layer near the heterojunction; source (Fig. 1, element 118) and drain electrodes (Fig. 1, element 120) disposed on the semiconductor substrate and each being in ohmic contact (paragraph 0065) with the two-dimensional charge carrier gas channel; a gate electrode (Fig. 1, element 122) disposed on the semiconductor substrate and configured to control a conductive connection between the source and drain electrodes by controlling a conductive state of the two-dimensional charge carrier gas channel; and a sub- channel region (Fig. 1, elements 126, 124, 104, 102) disposed below the channel layer; and a first interface in the semiconductor substrate below the two-dimensional charge carrier gas channel between first (Fig. 1, element 126, paragraph 0028 discloses GaN) and second regions (Fig. 1, element 124, paragraph 0027 disclose AlGaN) of type III- V material.
However, Chen et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813